WOODLEY, Judge.
The conviction is fpr the offense of negligent homicide of the second degree; the punishment, three years in jail.
The complaint and information alleged, in part, that appellant, while driving an automobile upon a public street and highway in Dallas County, overtook and passed a motor bus upon its right side, driving off the pavement and main traveled portion of the roadway and highway, and that in the performance of said unlawful act and by negligence and carelessness drove into and caused the death of Lee Andrew Robinson.
The evidence is sufficient to sustain the jury’s verdict and need not be fully discussed.
The complaint was sworn to by Alvis R. Kincaid, an Assistant District Attorney of Dallas County, upon information and belief.
Appellant complains of the overruling of his motion to quash the complaint and information, urging that an assistant district attorney is not a credible person under the law.
She relies upon Daniels v. State, 2 Texas Court of Appeals 353, and Patillo v. State, 3 Texas Court of Appeals 443, which if found to be controlling will require that the conviction be set aside and the prosecution ordered dismissed.
The statutes applicable at the time of the decision in Daniels v. State, 2 Texas Court of Appeals 353, included the following:
Acts 15th Legislature, pp. 87, 88: “Sec. 16. Whenever any credible person shall inform any County Attorney that an offense has been committed, and shall give the names of the person or persons who may have knowledge of an offense, it shall be the duty of said County Attorney, and he is hereby authorized and required, to issue a subpoena requiring said person or persons to appear before him, . . .”
“Sec. 17. Upon the appearance of said witnesses, it shall be the duty of the County Attorney ... to reduce their testimony to writing and cause the same to be signed by such witnesses; and if it appear therefrom that an offense has been committed, *305the County Attorney shall, upon said testimony, file an information. ...”
The opinion in the Daniels case sets out these and other provisions of the statutes in existence at the time the complaint and information in question were filed. The opinion reflects that the court was construing these provisions of the statute. The court said “Our construction of the language of the statute above quoted is that he (the county attorney) is not authorized to make the affidavit when he derives his knowledge of the facts from another party.”
It is significant to note that the provisions mentioned have long since disappeared from our statutes and that the Daniels and Patillo cases do not appear to have been cited on the point before us since the provisions mentioned were eliminated.
We are not at liberty to add to the requirements of the statute in regard to the filing of a complaint. No particular form is required, so long as an affidavit is made by a credible person charging the commission of an offense.
Article 222, C.C.P., declares that:
“The complaint shall be sufficient, without regard to form, if it have these substantial requisites:
“1. It must state the name of the accused, if known, and if not known, must give some reasonably definite description of him.
“2. It must show that the accused has committed some offense against the laws of the State, either directly or that the affiant has good reason to believe, and does believe, that the accused has committed such offense.
“3. It must state the time and place of the commission of the offense, as definitely as can be done by the affiant.
“4. It must be signed by the affiant by writing his name or affixing his mark.”
Article 415, C.C.P., provides:
“No information shall be presented until affidavit has been made by some credible person charging the defendant with an offense. The affidavit shall be filed with the information. It may be sworn to before the district or county attorney who, for that *306purpose, shall have power to administer the oath, or it may be made before any officer authorized by law to administer oaths.”
A credible person is held to be a person competent to testify. Halbadier v. State, 87 Texas Cr. Rep. 129, 220 S.W. 85.
We overrule the contention that a county or district attorney, or an assistant county or district attorney, is not a credible person. No reason appears why such an officer could not testify to the same extent as any other affiant acting on information and belief alone. Sec. 2 of Art. 222, C.C.P., provides that the complaint may be made on information and belief.
The Daniels case is not deemed controlling under the present statutes. Insofar as it may be so construed it is overruled.
It is next contended that the unlawful act relied upon is the violation of Art. 6701d, Sec. 55b, V.A.C.S., and that such act is invalid because too uncertain to define an offense.
The statute referred to reads as follows:
“The driver of a vehicle may overtake and pass another upon the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main traveled portion of the roadway.”
The later portion of the statute was the basis for the state’s case and we need not, therefore, determine the sufficiency of the first portion standing alone. We find the prohibition against overtaking and passing another vehicle to the right by driving off the pavement or main traveled portion of the roadway to be sufficiently definite and certain and we uphold its validity against the attack here made.
Nor can we agree that the complaint and information should have been quashed on the ground that no specific acts of negligence were alleged.
Appellant complains that officer Sutton was not permitted to testify as to an oral statement made to him by appellant “at the time of the accident.”
There is nothing in the record to show what the statement was that was rejected, and the error if any is not such as to warrant a reversal. Deams v. State, 159 Texas Cr. Rep. 496, 265 S.W. 2d 96.
*307We find no reversible error in the state’s proof of the death of Lee Andrew Robinson. This was a part of the state’s case. The fact of such death and its cause was not admitted as true.
The remaining bills have been considered and no reversible error appears therein.
The judgment is affirmed.